Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: 
P.189, Ln. 2 discloses “entre” it should be “entire”.  
P. 209, Ln. 2 discloses “entre” it should be “entire”.
P.213, Ln. 2 discloses “entre” it should be “entire”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US-20170273056-A1 to Papsakellariou.

Regarding claim 1A method of receiving an uplink signal, which is received by a base station from a user equipment in a wireless communication system supporting an unlicensed band (P.90, discloses receiving and uplink signal by a base station from an user equipment described as an Uplink UL that conveys signals from UEs to reception points such as eNBs, P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands), the method comprising: transmitting control information for allocating an uplink resource to the user equipment (P.162 Lns. 14-16, discloses transmitting control information for allocating a uplink resource to the user equipment described as transmission of DCI format to the EU, P.63); and receiving the uplink signal from the user equipment through an uplink resource based on the control information (P.162, discloses receiving the uplink signal from the user equipment through an uplink resource based on the control information described as the UE transmitting a PRACH using the determined PRACH resources allowing the eNB to estimate transmission timing to the UE), wherein the control information informs one of a plurality of states (P.111 discloses the control information informs one of a plurality of states describe as a resource allocation ), wherein the plurality of states informs one or more 

Regarding claim 2 Papasakellariou teaches the method of claim 1, Papasakellariou teaches...wherein one interlace comprises resource blocks (RBs) separated from each other with a prescribed frequency interval (P.112 discloses the interlace comprised of resource blocks separated from each other with a prescribed frequency interval described as resource indication value corresponding to the starting RB, P118 further discloses the interval of 10 RB for a 20 MHz bandwidth ).

Regarding claim 3 Papasakellariou teaches the method of claim 2, Papasakellariou teaches wherein the prescribed frequency interval is 10 RBs (P.118, discloses the prescribed frequency interval is 10 RBs per interlace in a total bandwidth of 100 RBs for a total of 10 interlaces ).

Regarding claim 4 Papasakellariou teaches the method of claim 3, Papasakellariou teaches wherein when 10 interlaces included  in the entire system band are indexed by interlaces O to 9 in a frequency domain order (P. 129, discloses 10 interlaces in the entire system band indexed 0-9), the second states comprise a state for  interlaces  having 1, 2, 3, 4, 5, 6, 7, 8 and 9 indexes  among the 10 interlaces (P.136, Lns. 9-12 discloses the second states comprise a state for interlaces having 1-9 indexes among the 10 interlaces described as cycling of interlaces for the multiple PUSCH transmission can be over the indexes of interlaces from 1 to 9).

Regarding claim 5 Papasakellariou teaches the method of claim 3, Papasakellariou teaches wherein when 10 interlaces included  in the entire system band are indexed by interlaces O to 9 in a frequency domain order, the second states comprise a state for interlaces having 2, 3, 4, 7, 8 and 9 indexes among the 10 interlaces (P.136, discloses ability to preclude from use interlaces with specific index in this case examples of [2, 3, 4, 5] or [4, 5, 6, 7] the method can accommodate the state for interlaces having [2, 3, 4, 7, 8 and 9 indexes]).

Regarding claim 6 Papasakellariou teaches the method of claim 1, Papasakellariou teaches wherein the control information comprises a Resource Indication Value (RIV) (P.112, discloses a resource indication value, RIV).

Regarding claim 7 Papasakellariou teaches the method of claim 1, Papasakellariou teaches wherein the entire system band is 100 resource blocks (RBs) (P.118, discloses the entire 

Regarding claim 8  Papasakellariou teaches a method of transmitting an uplink signal, which is transmitted by a user equipment to a base station in a wireless communication system supporting an unlicensed band, the method comprising (P.90, discloses a method of transmitting an uplink signal by a UE to a base station in a wireless communication system described as an Uplink UL that conveys signals from UEs to reception points such as eNBs, P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands): receiving control information for allocating an uplink resource from the base station (P.92 discloses receiving control information for allocating an uplink resource from the base station described as the downlink DL signal that contains control signals conveying DL control information (DCI)); and transmitting the uplink signal through an uplink resource indicated by the control information (P.93, discloses the transmitting the uplink signal through an uplink resource indicated by the control information described as the UE transmit UCI through the respective physical UL share channel or physical UL control channel (PUCCH) ), wherein the control information informs one of a plurality of states(P.111 discloses the control information informs one of a plurality of states describe as a resource allocation ), wherein the plurality of states inform one or more interlaces  among a plurality of interlaces included in an entire system band, respectively (P.118 discloses the plurality of states informs one or more interlaces among a plurality of interlaces included in an entire system band described in a system of 20 MHz Bandwidth 100RB where each 10 RB’s is an interlace for a total of 10 

Regarding claim 9 Papasakellariou teaches the method of claim 8, Papasakellariou teaches wherein one interlace comprises resource blocks (RBs) separated from each other with a prescribed frequency interval (P.112 discloses the interlace comprised of resource blocks separated from each other with a prescribed frequency interval described as resource indication value corresponding to the starting RB, P118 further discloses the interval of 10 RB for a 20 MHz bandwidth).

Regarding claim 10 Papasakellariou teaches the method of claim 9, Papasakellariou teaches wherein the prescribed frequency interval is 10 RBs (P.118, discloses the prescribed frequency interval is 10 RBs per interlace in a total bandwidth of 100 RBs for a total of 10 interlaces ).

Regarding claim 11 Papasakellariou teaches the method of claim 10, Papasakellariou teaches wherein when 10 interlaces  contained in the entire system band are indexed  by interlaces  O to 9 in a frequency  domain  order (P. 129, discloses 10 interlaces in the entire system band indexed 0-9),  the second states comprise a state indicating for interlaces having 1, 

Regarding claim 12 Papasakellariou teaches the method of claim 10, Papasakellariou teaches wherein when 10 interlaces  contained in the entire system band  are indexed  by interlaces  O to 9 in a frequency  domain  order,  the second states comprise a state indicating for interlaces  having 2, 3, 4, 7, 8 and  9 indexes  among the 10 interlaces  (P.136, discloses ability to preclude from use interlaces with specific index in this case examples of [2, 3, 4, 5] or [4, 5, 6, 7] the method can accommodate the state for interlaces having [2, 3, 4, 7, 8 and 9 indexes]).

Regarding claim 13 Papasakellariou teaches the method of claim 8, Papasakellariou teaches wherein the control information comprises a Resource Indication Value (RIV) (P.112, discloses a resource indication value, RIV).

Regarding claim 14 Papasakellariou teaches the method of claim 8, Papasakellariou teaches wherein the entire system band is 100 resource blocks (RBs) (P.118, discloses the entire system band is 100 resource blocks (RBs) and each interlace contains 10 RBs for a total of 10 interlaces).

Regarding claim 15 Papasakellariou teaches a base station receiving an uplink signal from a user equipment in a wireless communication system supporting an unlicensed band, the base station comprising (P.90 discloses a base station receiving an uplink signal from a user equipment in a wireless communication system, P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands): a receiver (Fig. 8, P.110, discloses a receiver ); a transmitter (Fig. 7, P.110 discloses a transmitter); and a processor configured to operate in a manner of being connected with the receiver and the transmitter Fig. 3A, P.89, discloses controller/processor 340 connected to the receiver and transmitter described as a transceiver), wherein the processor configured to : transmit control information for allocating an uplink resource to the user equipment (P.162 Lns. 14-16, discloses transmitting control information for allocating a uplink resource to the user equipment described as transmission of DCI format to the EU, P.63); and receive the uplink signal from the user equipment through an uplink resource indicated by the control information  (P.162, discloses receiving the uplink signal from the user equipment through an uplink resource based on the control information described as the UE transmitting a PRACH using the determined PRACH resources allowing the eNB to estimate transmission timing to the UE), wherein the control information informs one of a plurality of states (P.111 discloses the control information informs one of a plurality of states describe as a resource allocation ), wherein the plurality of states inform one or more interlaces among a plurality of interlaces included in an entire system band, respectively (P.118 discloses the plurality of states informs one or more interlaces among a plurality of interlaces included in an entire system band described in a system of 20 MHz Bandwidth 100RB where each 10 RB’s is an interlace for a total of 10 interlaces ), and wherein 

Regarding claim 16 Papasakellariou teaches a user equipment transmitting an uplink signal to a base station in a wireless communication system supporting an unlicensed band (P. 90 discloses a user equipment transmitting an uplink signal to a base station in a wireless communication.  P.91 further discloses the support for one or more frequency bands that include licensed and unlicensed bands), the user equipment comprising: a receiver (Fig. 8, P.110, discloses a receiver ); a transmitter (Fig. 7, P.110 discloses a transmitter ); and a processor configured to operation in a manner of being connected with the receiver and the transmitter (Fig. 3A, P.89, discloses controller/processor 340 connected to the receiver and transmitter described as a transceiver ), wherein the processor configured to: receive control information for allocating an uplink resource from the base station (P.92 discloses receiving control information for allocating an uplink resource from the base station described as the downlink DL signal that contains control signals conveying DL control information (DCI)); and transmit the uplink signal through an uplink resource indicated by the control information (P.93, discloses the transmitting the uplink signal through an uplink resource indicated by the control information described as the UE transmit UCI through the respective physical UL share channel or physical UL control channel (PUCCH)),wherein the control information informs one .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20150181589-A1 to Luo et al discloses the usage of unlicensed band using interlaces.  US-20150156638-A1 to Yerramalli et al discloses contiguous and non-contiguous resource blocks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS SAMARA whose telephone number is (408)918-7582.  The examiner can normally be reached on Monday - Friday 6-3 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.S./Examiner, Art Unit 2476                                                                                                                                                                                                        





/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476